Citation Nr: 0407735	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  97-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of restoration of service connection for a 
left eye visual disability due to enucleation and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In March 2002, the Board remanded the veteran's claim 
in response to his request to testify a hearing at the RO 
before a Veterans Law Judge.  In February 2003, the veteran 
testified at a hearing at the RO before the undersigned.  In 
July 2003, the Board remanded the veteran's claim to the RO 
for further development. 

By way of procedural background, the Board notes that in 
February 1946 the RO granted the veteran's original claim for 
service connection for enucleation of his left eye.  In 
January 1948, the RO severed service connection for the 
veteran's left eye condition on the basis that the disability 
existed prior to service.  A January 1950 Board decision 
affirmed the RO's decision to sever service connection.

Further, a March 2002 Board decision declined to find that 
there was clear and unmistakable error in the January 1950 
Board decision that denied service connection for left eye 
enucleation.  

In March 2004, the veteran submitted a Motion for Advancement 
on the Board's docket of his claim pursuant to 38 C.F.R. 
§ 20.900(c) (2003).  Later that month, it was determined that 
good or sufficient cause was shown and the motion to advance 
the veteran's appeal on the Board's docket was granted by the 
undersigned.


FINDINGS OF FACT

1.  A January 1948 rating decision severed service connection 
for left eye enucleation and a January 1950 Board decision 
affirmed the RO's severance of the veteran's service 
connection for a left eye disorder.  The Board decision is 
final.

2.  The evidence added to the record since the January 1950 
Board decision bears directly and substantially upon the 
specific matters under consideration regarding restoration of 
service connection for left eye enucleation, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.

3.  The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed left eye 
disorder was permanently aggravated beyond its natural 
progression by the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1950 Board decision 
which denied restoration of service connection for left eye 
enucleation is new and material, and the claim for 
restoration of service connection for left eye enucleation 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2003).

2.  The veteran's left eye disorder was not incurred in or 
permanently aggravated beyond its natural progression by 
active military service.  38 U.S.C.A. §§ 1110, 1111 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter as to whether 
the claim should be reopened.


B.  New and Material Evidence

The RO, in a decision dated in January 1948, severed service 
connection for the veteran's enucleation of the left eye.  
The RO found at the time that the veteran's eye condition 
preexisted his military service and was not permanently 
aggravated by that service beyond its natural progression.  
Following two additional rating decisions in August and 
October 1949, the veteran appealed the RO's decision.  In 
January 1950, the Board affirmed the RO's severance of 
service connection.  The Board's decision was final based 
upon the evidence then of record.

The evidence of record at the time of the January 1950 Board 
decision that affirmed severance of the veteran's service 
connection for left eye enucleation included the veteran's 
service medical records.  The veteran's August 1942 entrance 
examination shows he had blindness in his left eye.  He was 
found physically qualified for only limited military service 
because his vision was insufficient and irremediable.  When 
hospitalized for an unrelated disorder in November 1942, an 
ophthalmologic examination report included diagnoses of 
buphthalmia, primary optic atrophy, dislocation, lens, and 
torn iris in the left eye.  

Medical records dated in January and February 1943 show that 
the veteran was hospitalized for a painful left eye.  The 
records indicate he suffered a traumatic injury to his left 
eye as a child, in which he was shot with a B-B gun and one 
year later underwent a cataract operation to his left eye.  
At the time he was hospitalized, it was noted that a few days 
earlier he was out at drill on a cold morning and had the 
sensation of a foreign body in the left eye; it was further 
noted that the eye was not sore until a doctor at the clinic 
treated the veteran's eye with salve.  A January 1943 
ophthalmologic examination report indicates that the 
physician described the veteran's left eye condition as 
ecstatic globe-cornea eroded, tension elevated; lens 
dislocated; iridodialysis; left eye many vitreous opacities 
and fundus not clearly seen.  A January 1943 preoperative 
diagnosis was buphthalmia, left eye.  The postoperative 
diagnosis on the surgical report was buphthalmia of the left 
eye and blind eye, secondary to glaucoma.  The surgeon 
remarked that the veteran had a large ecstatic eye with 
numerous staphylomae in the region of the cillary border.  A 
May 1943 pathology report of the veteran's left eye included 
perforating wound of cornea, irridectomy, traumatic; 
traumatic cataract; iridocyclitis and chorioretinitis, old; 
and secondary glaucoma.  The veteran's September 1946 
separation examination report shows the loss of his left eye 
in March 1943 after being hospitalized for two and a half 
months.  It also indicates that he had a left eye prosthesis, 
underwent enucleation for glaucoma in service and had no 
sight in his left eye.

Post-service, in an April 1946 written statement, F.S., M.D. 
said he initially treated the veteran in April 1931 after an 
accident when a playmate accidentally shot him in the left 
eye.  Dr. S. said there was a perforated wound of the globe 
with prolapsed iris.  This was removed by operative procedure 
and when the veteran's eye was quiet vision with correction 
was 20/100.  The veteran was able to see gross objects coming 
on this (evidently the left) side.  Following induction into 
service, Dr. S. noted that it was found necessary to remove 
the veteran's eye on account of an inflammatory condition 
that developed.  

In an October 1947 written statement, Dr. F.S. stated that 
the veteran was injured in April 1931 and that the left eye 
provided no trouble after the usual post-operative 
convalescence until July 1940 when the veteran complained of 
pain, redness and discomfort.  The veteran was diagnosed with 
glaucoma, treated, and no further trouble developed.  Dr. S. 
opined that the veteran had a legitimate claim that his 
military service changed his ocular condition from 
compensated glaucoma to uncompensated glaucoma and he 
probably would not have lost his eye had he not been 
inducted.  Dr. S. stated that military life was the 
aggravating factor and the veteran's enucleation was 
distinctly connected with his service.

In a November 1947 written statement, Dr. S. reiterated that 
the veteran's military service changed his ocular condition 
from a compensated glaucoma to an uncompensated glaucoma.

In an August 1949 written statement, Dr. S. reiterated the 
veteran's history of eye injuries and diagnoses.  He opined 
that the veteran's military duties combined with a 
"remarkable change in living conditions with the emotional 
and acute physical crises incident to military life" were 
sufficient to cause a compensated glaucomatous condition to 
become uncompensated.  Dr. S. opined that it would not have 
occurred had the veteran not been inducted into the military.

In a September 1949 written statement, Dr. S. noted that the 
veteran's vision in 1931 in his left eye was 20/100, that was 
the most recent data available, as the veteran's medical 
follow up was irregular and he was not tested for glasses.  
Dr. S. repeated his opinion that the veteran's military 
service aggravated his left eye condition.

The January 1950 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
January 1950 Board decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of restoration of service 
connection for left eye enucleation, is whether the 
previously denied claim ought to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in September 1996, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, the RO received the veteran's request to reopen his 
claim in September 1996.  The evidence added to the record 
since the January 1950 Board decision that affirmed severance 
of service connection for left eye enucleation includes VA 
medical records and examination reports dated from October 
2000 to October 2003, and the veteran's oral and written 
statements.  

An October 2000 VA treatment record shows the veteran 
complained of blurry vision in his right eye.  The physician 
noted the veteran's left eye enucleation.  The assessment 
included status post enucleation of the right eye, a plan to 
fit the veteran with a new prosthesis and right eye mucus 
discharge.  A December 2002 VA treatment record shows the 
veteran's prosthesis was in a good, comfortable position and 
there was minimal mucus discharge.

At his February 2003 hearing, the veteran submitted pages 
from his high school yearbook, showing he participated in 
football and basketball, and three pages evidently from the 
The Merck Manual, a medical dictionary, which included 
information regarding congenital glaucoma and buphthalmos.  
The veteran testified that he had no eye irritation prior to 
his military service.  He traced his eye trouble in service 
to running a race through an obstacle course as ordered by 
his sergeant.  It was immediately following this race the 
veteran reported he began having trouble with his eye.  The 
military doctor then proposed removal of the eye to which the 
veteran eventually consented.  He was then sent to work 
disassembling fire-fighting planes.  The veteran reported 
continued trouble with his left eye, as he needed to use 
drops to prevent mucus.  He disagreed that the removal of his 
eye was remedial.

The veteran's son also testified at the hearing and reported 
that his father continued to have problems with his left eye 
and prosthesis.  The veteran's son noted that the veteran 
played football and basketball throughout high school with no 
adverse consequences to his left eye.

In a March 2003 written statement, Dr. L.M. indicated he 
reviewed medical records at the veteran's request.  Dr. M. 
opined that the veteran's injury in 1931 and subsequent 
glaucoma creating buphthalmia and phthisis bulbi was enough 
to cause a painful blind eye.  He stated that it was 
"possible" that the military activity increased venous 
pressure and promoted more bleeding and increased intraocular 
pressure by obstruction of outflow passages of the aqueous.  
Dr. M. felt the veteran's service aggravated his preexisting 
conditions of buphthalmia and secondary glaucoma.

In October 2003, the veteran underwent VA eye examination.  
According to the examination report, his medical records were 
reviewed and the opinion prepared by three physicians: the VA 
examiner in consort with the VA Chief of Ophthalmology (both 
of whom signed the examination report) and a glaucoma 
specialist.  The examination report indicates that at the 
time of the veteran's induction, it was noted that he had an 
accident at the age of 12 involving a B-B shot to the left 
eye.  The veteran was treated by Dr. S. who removed a 
cataract from the eye and dealt with the resulting glaucoma.

Further, the report indicates that at induction the veteran 
was legally blind and he reported at his hearing that he 
could only see light.  The service records show that after 
drilling one day, the veteran experienced pain in his 
affected eye that felt like a foreign body and was treated.  
When the veteran was later hospitalized for a fever, his 
painful eye condition came to the attention of the military 
ophthalmologist.  The VA examination report reflects that 
enucleation was performed in September 1942.  The VA 
ophthalmologists also reviewed letters from Dr. S. dated in 
April 1946, October 1947 and September 1949.

According to the VA examination report, the September 1942 
pathology report was telling in that it described the prior 
removal of the cataract, the incomplete iris, the adhesions 
of the residual iris to the cornea and a chronic choroiditis 
and explained the secondary glaucoma that the veteran was 
known to have prior to service.  

The examination report indicates that, in the opinion of the 
ophthalmologists at the Stratton (NY) VA Medical Center, at 
which the veteran was examined, the veteran's episodes of 
pain were likely due to the increased ocular pressure 
resulting from his preexisting glaucoma.  The buphthalmia (an 
enlarged eye) was a manifestation of longstanding glaucoma 
and its associated increase in intraocular fluid and 
pressure.  It was also the VA ophthalmologists' opinion that 
none of Dr. S.'s explanations were tenable in supporting the 
claim that military service contributed to the veteran's 
deterioration in vision and the ultimate enucleation of his 
eye.  That is, that the veteran's military service did not 
alter the natural progression of his disease at that time.  

This additional evidence is new, and does bear directly on 
the question of whether the veteran has a left eye disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to 
restoration of service connection for left eye enucleation.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for restoration of service connection for 
left eye enucleation on a de novo basis.



II.  Restoration of Service Connection for Left Eye 
Enucleation

A.  Veterans Claims Assistance Act

As noted above, the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In August and September 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 1996 statement of the case (SOC) and supplemental 
statement of the case (SSOCs), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for restoration of 
service connection.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that 
the SSOC issued by the RO clarified what evidence would be 
required to establish restoration of service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the December 2003 SSOC contained the new duty-to-assist 
and reasonable doubt regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for aggravation of a preexisting 
disability.  See 38 C.F.R. § 3.306 (2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The veteran seeks restoration of his service connection for a 
left eye enucleation performed during service.

In this case, the veteran's service medical records 
demonstrate that at the time he was examined for entrance 
into service in September1942 he was blind in his left eye.  
Dr. S., in his April 1946 and October 1947 written 
statements, indicated that the veteran sustained a left eye 
injury in 1931 and was treated for glaucoma prior to entering 
service.  Thus, the Board believes that the evidence of 
record clearly and unmistakably establishes that the veteran 
experienced a left eye injury, for which he sought treatment, 
prior to his entrance into service in September 1942.   

The veteran acknowledges the B-B gun injury to left his eye 
and treatment for glaucoma beginning in 1931, prior to 
service.  He contends, however, that his active duty 
permanently aggravated his left eye disorder, leading to the 
left eye enucleation during service.  Without the strenuous 
exercise associated with military service, the veteran 
believes his eye disorder would never have required 
enucleation.  

Thus, the question before the Board is whether the veteran's 
preexisting left eye injury was permanently aggravated by 
military service. 

After a review of all the evidence of record, the Board finds 
that the competent and probative medical evidence of record 
preponderates against a finding that the veteran's pre-
existing left eye disorder underwent a permanent increase in 
severity as a result of his military service.

The pertinent medical evident includes the opinions of Drs. 
F.S. and L. M. and the October 2003 collaborative VA 
ophthalmologic medical opinion.  The Board finds the opinions 
of the recent VA examiners most convincing.  While in his 
1947 and 1949 written statements, Dr. S. opined that the 
veteran's left eye disorder was aggravated by service, there 
is no indication that the physician reviewed the veteran's 
service medical records prior to rendering this opinion.  It 
appears he obtained the veteran's service medical information 
from the veteran.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  There is no evidence as propounded by Dr. S. 
that military activity changed the veteran's ocular condition 
and led to the left eye enucleation.  See Reonal; LeShore, 
supra.

The veteran also points to the opinion expressed in Dr. 
L.M.'s March 2003 letter in which he said he reviewed medical 
records at the veteran's request, that it was possible that 
military activity increased venous pressure and promoted more 
bleeding and increased intraocular pressure by obstruction of 
outflow passages of the aqueous and that the veteran's 
military service aggravated the preexisting buphthalmia and 
secondary glaucoma.  Here Dr. L.M. only stated that it was 
possible that the kind of activity the veteran described in 
the military could cause further damage to the veteran's eye.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2003); see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between one disorder and another is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (medical treatise submitted by an appellant that only 
raises the possibility that there may be some relationship 
between one disorder and another does not show a direct 
causal relationship between the two disorders).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from physician 
about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen).

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. M.'s statement might appear to 
support the veteran's claim, but a close analysis shows that 
it does not.  The opinion is both equivocal and speculative 
and, at most, does little more than propose that it is 
possible that the veteran's military service permanently 
aggravated his left eye disorder.  The physician does not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive in the Board's opinion is the October 2003 
opinion prepared in consort with three VA physicians, 
including the VA Chief of Ophthalmology at the Stratton VA 
Medical Center and a glaucoma specialist, and the 
ophthalmologists at the VA medical facility, who reviewed the 
veteran's medical records and concluded that the veteran's 
episodes of pain in service were likely due to the increased 
ocular pressure that resulted from the glaucoma.  The VA 
medical specialists opined that the veteran's buphthalmia 
(enlarged eye) was a manifestation of longstanding glaucoma 
and its associated increase in intraocular fluid and 
pressure.  The VA ophthalmologists opined that none of Dr. 
S.'s explanations were tenable in supporting the claim that 
military service had contributed to the veteran's 
deterioration in vision and ultimate enucleation of his eye.  
The VA examiners noted that currently available medications 
and technology might have altered the unfortunate course the 
veteran's disease took at that time.

While the veteran may sincerely believe that his left eye 
disorder was permanently aggravated by some incident of 
service, it is well established that, as a layperson, he is 
not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The competent evidence of record does not establish that the 
veteran's left eye disorder was permanently aggravated by his 
active military service.  As the evidence preponderates 
against the claim for restoration of service connection for 
the veteran's left eye disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (old and new version); 
Gilbert, supra.


ORDER

Service connection for left eye enucleation is denied.




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



